     Case 1:13-cr-00392-NONE-SKO Document 201 Filed 02/02/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                        No. 1:13-cr-00392-NONE
12                       Plaintiff,
13            v.                                       ORDER REFERRING MOTION FOR
                                                       COMPASSIONATE RELEASE TO THE
14    JESUS MANUEL PERAZA RUIZ,                        FEDERAL DEFENDER’S OFFICE
15                       Defendant.                    (Doc. Nos. 197, 200)
16

17

18            On January 4, 2016, defendant Jesus Manuel Peraza Ruiz was sentenced in this action.

19    (Doc. No. 142.) On December 15, 2020, defendant filed a pro se motion for compassionate

20    release pursuant to the First Step Act and 18 U.S.C. § 3582(c)(1)(A). (Doc. Nos. 197; see also

21    200.)

22            Pursuant to General Order No. 595, the Federal Defender’s Office (“FDO”) is appointed

23    to represent defendant in connection with the motion for compassionate release. The FDO shall

24    have 60 days from the date of this order to file a supplement to defendant’s pro se motion or to

25    notify the court and the government it does not intend to file a supplement. Thereafter, absent

26    further order from the court amending the deadlines, the government shall have 30 days from the

27    date of the FDO’s filing to file an opposition to defendant’s motion. Any reply shall be filed

28    within 15 days of the filing of any opposition by the government.
                                                       1
     Case 1:13-cr-00392-NONE-SKO Document 201 Filed 02/02/21 Page 2 of 2


 1           The Clerk of the Court is directed to include Assistant Federal Defenders Ann McClintock

 2    (Ann_McClintock@fd.org) and Carolyn Wiggin (Carolyn_Wiggin@fd.org) in the CM/ECF’s

 3    Notice of Electronic Filing in this action.

 4
      IT IS SO ORDERED.
 5

 6       Dated:     February 1, 2021
                                                        UNITED STATES DISTRICT JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    2
